Noven Pharmaceuticals, Inc.
11960 S.W. 144th Street
Miami, Florida 33186
Dated as of January 2, 2008

Mr. Jeffrey Eisenberg
c/o Noven Pharmaceuticals, Inc.
11960 SW 144th Street
Miami, Florida 33186

Dear Mr. Eisenberg:

We are pleased that you are willing to serve as the Interim Chief Executive
Officer (“Interim CEO”) of Noven Pharmaceuticals, Inc. (the “Company”).
Accordingly, we would like to offer you the position of Interim CEO on the terms
set forth in this letter agreement (this “Agreement”) which upon
countersignature by you shall become a binding agreement between you and the
Company (each, a “Party”; collectively, the “Parties”).

1. Employment.

1.1. Employment and Term. Prior to the date first above written (“Effective
Date”), you have been employed by the Company as the Senior Vice President of
Strategic Alliances. On the Effective Date of this Agreement your title shall
change to Executive Vice President. In addition to performing your regular
duties as Executive Vice President, for the period commencing on the Effective
Date and ending on March 31, 2008 (subject to extension as noted below, the
“Interim Term”), the Company shall employ you in the position of Interim CEO,
and you shall serve the Company as, and have the additional title of, Interim
CEO, on the terms and conditions set forth in this Agreement, unless your
service as Interim CEO is earlier terminated as allowed by this Agreement.
Unless you and the Company agree in a signed writing to extend the Interim Term,
upon the expiration of the Interim Term, you will no longer hold the position or
title of Interim CEO, but you will continue in your position and title of
Executive Vice President on an at-will basis at the same rate of compensation
paid to you prior to this Agreement (and with such other plan and contractual
benefits provided to you); provided, however, that if the Board of Directors of
the Company (the “Board”) does not appoint a Chief Executive Officer of the
Company on or prior to March 31, 2008, then the Interim Term (as such term is
defined and used in this Agreement) shall automatically be extended through such
date that the Board appoints a Chief Executive Officer. Effective immediately
upon the Board appointment of a Chief Executive Officer, you shall tender your
resignation as Interim CEO of the Company. For purposes of “Salary” (as defined
below) and the grant of “Restricted Stock” (as defined below), any such
resignation shall be deemed a termination from serving as Interim CEO by the
Company without “Cause” (as defined below) pursuant to Section 4 of this
Agreement.

1.2. Duties of Interim CEO. While serving in the position of Interim CEO of the
Company, you shall have powers and authority superior to any other officer or
employee of the Company or of any subsidiary of the Company. Subject to the
preceding sentence, during the Interim Term, you shall diligently perform all
services as may be reasonably assigned to you by the Board and shall exercise
such power and authority as may from time to time be reasonably delegated to you
by the Board (in each case, consistent with the position of a chief executive
officer of the Company). In addition, you shall regularly consult with and
provide information to the Board with respect to the Company’s business and
affairs. You shall be required to report to and shall be subject to the
supervision and direction of, the Board, or any committee thereof at duly-called
meetings thereof, and the Non-Executive Chairman of the Company.

2. Compensation.

2.1. Special Salary Compensation as Interim CEO. Within ten (10) business days
following March 31, 2008, subject to Sections 4 and 5 of this Agreement, the
Company shall pay you One Hundred Thousand Dollars ($100,000) for services
performed as Interim CEO during the Interim Term through March 31, 2008. This
additional $100,000 payment shall be referred to as the "Interim CEO
Compensation” and shall be in addition to payments of your annual salary and
other compensation otherwise earned during the Interim Term for duties
associated with the Executive Vice President position. Should your employment as
Interim CEO be extended beyond March 31, 2008 (as provided for by Section 1.1 of
this Agreement), you and the Company shall negotiate in good faith to determine
appropriate compensation for your continued service as Interim CEO at that time
(but such compensation, attributable to duties and services as Interim CEO,
shall not be less than an additional $33,334.00 per month, payable not less than
monthly, on a per diem basis).

2.2. Stock Grant. Subject to Sections 4 and 5 of this Agreement, on January 2,
2008 (“Grant Date”), pursuant to the Noven Pharmaceuticals, Inc., 1999 Long-Term
Incentive Plan (“Plan”), the Company shall grant you an amount of restricted
shares of Noven’s Common Stock, par value $0.0001 per share (the “Common Stock”)
equal to One Hundred Thousand Dollars ($100,000) divided by the fair market
value per share of the Common Stock (valued as of the Grant Date) in accordance
with the terms and conditions of the Award Agreement attached hereto as
Exhibit A (the “Restricted Stock”). So long as you remain in the employ of the
Company on the applicable “Vesting Date(s)” (as defined below), you shall vest
in the Restricted Stock in eight (8) equal installments on a quarterly basis
(March 31, June 30, September 30, December 31) during the two (2) year period
ending on December 31, 2009 (“Vesting Dates”). The Restricted Stock will not be
transferable by you or any other person or entity until the earlier of
(i) December 31, 2009, (ii) the date the Company terminates your employment
without “Cause” (as defined below) or (iii) the date you terminate your
employment from the Company for “Good Reason” (as defined below). Upon the
date(s) on which any shares of the Restricted Stock become subject to a tax
withholding obligation by the Company under applicable tax laws or regulations,
you shall deliver to the Company such amount of money as required for the
Company to satisfy its withholding obligations (the “Tax Withholding”). The
failure of you to timely deliver the Tax Withholding to the Company following
reasonable notice by the Company shall cause you to forfeit the shares of
Restricted Stock subject to the Tax Withholding.

2.3. Withholding. All payments under this Agreement or otherwise pursuant to
your employment relationship shall be made net of any applicable withholding
taxes or other amounts required to be withheld by law.

3. Expense Reimbursement and Other Benefits.

3.1. Expense Reimbursement. During the Interim Term, the Company, upon your
submission of reasonable supporting documentation, shall reimburse you for all
reasonable expenses actually paid or incurred by you in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.

3.2. Other Benefits. During the Interim Term, you shall be entitled to continue
your participation in the Company’s benefit plans, including but not limited to
its welfare plans and retirement plans, on the same terms and conditions as you
have been entitled to participate in those plans in your position as Senior Vice
President of Strategic Alliances and in all events on a basis no less favorable
than that of any other officer or employee of the Company of similar rank. This
Agreement shall not provide you with any greater or lesser entitlement to such
benefits.

4. Termination from Serving as Interim CEO. The Company or you may terminate
your position as Interim CEO for any reason or no reason at any time. If the
Company terminates your position as Interim CEO during the Interim Term without
“Cause” (as defined below) or you terminate your position as Interim CEO during
the Interim Term with “Good Reason” (as defined below), subject to the Parties’
execution of a reasonable mutual waiver and release (which execution shall not
be unreasonably withheld): (a) the Company shall pay you the full amount of the
Interim CEO Compensation on the same terms and conditions as if you had served
as the Interim CEO until March 31, 2008; (b) shall pay you any amount earned by
you and not yet paid, if any, which is attributable to your duties and services
as Interim CEO from April 1, 2008, through the date of termination; and (c) you
shall retain your rights to the Restricted Stock subject to the terms and
conditions of the Restricted Stock Agreement. If the Company terminates your
position as Interim CEO for Cause or you resign from your position as Interim
CEO without Good Reason (in either case, prior to the end of the Interim Term):
(a) the Company shall not be under any obligation to pay you the Interim CEO
Compensation and instead shall pay you only the prorated portion of the Interim
CEO Compensation due to you (at the rate of $1,538.46 per business day while
serving as interim CEO); and (b) you shall forfeit all of the vested and
unvested Restricted Stock.

5. Severance for Termination from Employment. If, during or subsequent to the
Interim Term (and any extensions of the Interim Term), and on or before
December 31, 2009, the Company terminates your employment without Cause (as
defined under this Agreement), you terminate your employment with the Company
for Good Reason (as defined under this Agreement), or your employment terminates
as a result of your death or “Disability” (as defined below), subject to the
Parties’ execution of a reasonable mutual waiver and release (which execution
shall not be unreasonably withheld):

(a) the Company shall pay you in a lump sum in cash within 30 days after the
date of such termination (x) an amount equal to your annual salary in effect as
of the date of termination plus (y) an amount equal to the fixed percentage of
base salary set by the Compensation Committee which is in effect during the
applicable fiscal year of the date of termination (the current percentage is set
at forty-five percent (45%) of base salary), provided that in no event shall
such fixed percentage be less than forty-five percent (45%);

(b) all unvested Restricted Stock granted pursuant to Section 2.2 of this
Agreement shall vest and shall be immediately transferable; and

(c) the exercise period for all vested stock options and stock appreciation
rights (SARs) shall be extended from 90 days to twelve (12) months from the date
of such termination.

The amount of any payments made pursuant to this Section 5 (as opposed to the
“present value” of any such payments, notwithstanding reference to the “present
value” in Section 6(a)(i)B. of your Employment Agreement (Change of Control)
with the Company dated November 15, 2005, as extended (“Change of Control
Agreement”), shall be subject to the offset provisions set forth in
Section 6(a)(i)B. of your Change of Control Agreement, in accordance with the
terms thereof.

6. Definitions.

6.1. Definition of “Cause”. For purposes of this Agreement, “Cause” means any
one or more of the following:

(a) any material act or acts of personal dishonesty taken by you which is either
(x) at the expense of the Company, or (y) reasonably likely to bring significant
disrepute to the Company;

(b) any violation by you of your material obligations under this Agreement
(other than as a result of incapacity due to physical or mental illness) which
is demonstrably willful and deliberate on your part and which is not remedied
within ten business days after receipt of written notice from the Company;

(c) the conviction of you for any criminal act which is a felony or a
misdemeanor in each case involving moral turpitude; or

(d) a material breach by you of your Confidentiality and Invention Agreement
with the Company.

6.2. Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
means any one or more of the following:

(a) as concerns assignment of duties:

(i) during the Interim Term, the assignment to you of any duties inconsistent in
any respect with the Executive Vice President and Interim CEO positions
(including status, office, title and reporting requirements), authority, duties
or responsibilities as contemplated by Section 1.2 or any other action by the
Company which results in a diminution in such position (including any action
which results in diminution of status, office, title and reporting levels or
requirements), authority, duties, or responsibilities, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of written notice
thereof given by you; or

(ii) after the Interim Term (and any extension of the Interim Term), for
purposes of Section 5 of this Agreement, the assignment to you of any duties
inconsistent in any respect with the Executive Vice President position and any
transitional obligations incident to your position as former Interim CEO
(including status, office, title and reporting requirements), authority, duties
or responsibilities or any other action by the Company which results in a
diminution in such position (including any action which results in diminution of
status, office, title and reporting levels or requirements), authority, duties,
or responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof given by you;

(b) any failure by the Company to comply with any of the provisions of
Section 2, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you;

(c) the Company’s requiring you to be based at any office or location other than
the location where you were employed immediately preceding the Effective Date of
this Agreement or any office which is the headquarters of the Company and is
less than 35 miles from such location; or

(d) any purported termination by the Company of your employment as Interim CEO
otherwise than as permitted by this Agreement.

6.3 Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean: your absence from your duties with the Company on a full-time basis
for 120 consecutive days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to you or your legal representative
(such agreement as to acceptability not to be withheld unreasonably).

7. Notwithstanding any provision of this Agreement to the contrary, if as of the
date of your “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or any regulations or
Treasury guidance promulgated thereunder (“Section 409A Guidance”), you are a
“specified employee”, as defined under Section 409A or Section 409A Guidance,
you shall not be entitled to any payments paid upon such separation from service
until the earlier of (i) the date which is six months after your separation from
service for any reason other than death or (ii) the date of your death. The
provisions of this Section 7 shall apply solely to payments made pursuant to a
plan that provides for deferral of compensation. Whether a plan provides for
deferral of compensation shall be determined pursuant to Section 409A or Section
409A Guidance. Any payments that would have been paid to you prior to the
earlier of (i) the date which is six months after your separation from service
for any reason other than death or (ii) the date of your death, were it not for
this Section 7, shall be accumulated and paid to you on the first day of the 7th
month following your separation from service. Notwithstanding the foregoing, the
provisions of this Section 7 shall not apply to payments made under the
circumstances described in Section 1.409A-3(j)(4)(ii) (domestic relations
order), 1.409A-3 (j)(4)(iii) (conflicts of interest) or 1.409A-3 (j)(4)(vi)
(payment of employment taxes) of final Section 409A of the Treasury Department
regulations.

8. Miscellaneous. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Florida without regard to conflicts
of laws principles. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand, when delivered by overnight courier (with signed receipt), r
five (5) business days after deposit in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to the Company:
11960 S.W. 144th Street
Miami, Florida 33186
Attention:
If to you:
  Noven Pharmaceuticals, Inc.


General Counsel
Jeffrey Eisenberg

(at the last address provided by Executive to the Company’s Human Resources
department)

or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner. This Agreement is personal to
you and without the prior written consent of the Company shall not be assignable
by you otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your heirs,
executors, administrators or other legal representatives. This Agreement shall
inure to the benefit of, be enforceable by and be binding upon the Company’s
successors and assigns and shall not be assignable by the Company without your
prior written consent. In the event that any provision of this Agreement shall
be held to be illegal or unenforceable, the entire Agreement shall not fall on
account thereof, but shall otherwise remain in full force and effect, and such
provision shall be enforced to the maximum extent permissible. The waiver by
either party hereto of a breach or violation of any term or provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or violation. Nothing contained herein shall be construed to prevent the Company
or you from seeking and recovering from the other damages sustained by either or
both as a result of the Company’s or your breach of any term or provision of
this Agreement. In the event of a breach by the Company of any of the terms or
provisions set forth in this Agreement, you shall have no duty (legal or
otherwise) to mitigate the damages incurred by you caused by such breach, and
the computation of any damages incurred by you shall be made without regard to
whether you attempt to or actually mitigate any such damages and shall not be
reduced by any amount you receive if you do so mitigate. Nothing expressed or
implied in this Agreement is intended, or shall be construed, to confer upon or
give any person (other than the parties hereto and, in your case, your heirs,
personal representative(s) and/or legal representative(s)) any rights or
remedies under or by reason of this Agreement. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against you or others. This Agreement may not be changed, modified, released,
discharged, terminated, abandoned, or otherwise amended, in whole or in part,
except by an instrument in writing signed by you and by the Company. This
Agreement constitutes the entire Agreement between the parties as to its subject
matter; provided, however, that this Agreement does not supersede: (i) your
Confidentiality and Invention Agreement with the Company; (ii) your Employment
Agreement (Change of Control) with the Company dated November 15, 2005, as
extended; (iii) any agreement between you and the Company concerning
compensation, stock options and other benefits heretofore paid, granted or
otherwise provided by the Company to you prior to the date hereof; or (iv) the
Company’s existing contractual, benefit plan, and other indemnification
obligations owed to you.

Sincerely,

NOVEN PHARMACEUTICALS, INC.

By: /s/ Jeff T. Mihm
Jeff T. Mihm,
Vice President, General Counsel
and Corporate Secretary


ACCEPTED:

/s/ Jeffrey Eisenberg
Jeffrey Eisenberg

